TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00517-CV


Appellant, M&K Energy, Inc.// Cross-Appellant, BNC Engineering, LLC 

v.

Appellee, BNC Engineering, LLC// Cross-Appellee, M&K Energy, Inc.




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-07-003947, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		On September 24, 2009, this Court notified appellant M&K Energy, Inc., and cross-appellant BNC Engineering, LLC, that the clerk's record in the above cause was overdue.  This
Court requested that the parties make arrangements for the record and submit a status report
regarding this appeal on or before October 5, 2009.  This Court further informed the parties that
failure to do so may result in the dismissal of this appeal for want of prosecution.  The deadline has
passed, and we have received no response from either party.  Accordingly, we dismiss the appeal for
want of prosecution.  See Tex. R. App. P. 42.3(b). 




						__________________________________________
						Bob Pemberton, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Prosecution
Filed:   December 9, 2009